3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-6   Page 1 of 4




                      AFFIDAVIT OF
                    MARK BONNETTE
                          09/08/2020
       3:19-cv-02598-SAL        Date Filed 09/08/20      Entry Number 31-6        Page 2 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

Michael "Dalton" Bickley,                                     C.A. NO.: 3:19-cv-02598-SAL

                Plaintiff,

V.                                                     AFFIDAVIT OF MARK BONNETTE

Lexington County School District 1 ; South
Carolina Board of Education; South Carolina
High School League; Lexington Baseball Club,

                Defendants.



       PERSONALLY APPEARED BEFORE ME, the undersigned, Mark Bonnette, being duly

sworn according to the law, depose and say as follows:



       1. I have been employed by Lexington County School District One ("the District"), for a

           total of 20 years. I am beginning my gth year as the Baseball Head Coach for the River

           Bluff High School Baseball team.

       2. I am familiar with the allegations in the above complaint that relate to me.

       3. Dalton played baseball on River Bluff High School's 'B" team when he was in 7th and

          8th grade at Meadow Glen Middle School. The "B" team serves as a feeder baseball

          program for.all upcoming players in the District so that they can be trained and coached

          by the District coaching staff in preparation for them joining the high school team.

      4. I understand that in Dalton's lawsuit, he complains about an incident during the Spring

          2016 season where I called attention to the poor sportsmanship he exhibited on the field

          during a "B" team baseball game.
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-6   Page 3 of 4
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-6   Page 4 of 4
